UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-2239


STARSHA SEWELL,

                  Plaintiff – Appellant,

          v.

THOMAS P. DORE, Substitute Trustee; MARK S. DEVAN,
Substitute Trustee; SHANNON MENAPACE, Substitute Trustee;
KRISTEN K. HASKINS, Substitute Trustee; GERARD FRANCIS
MILES, JR.; E. GLOTH, Substitute Trustee,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:12-cv-02889-AW)


Submitted:   February 24, 2014              Decided:   March 12, 2014


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Starsha Sewell, Appellant Pro Se. Brandon Matthew Kilberg,
COVAHEY, BOOZER, DEVAN & DORE, PA, Hunt Valley, Maryland; Gerard
Francis Miles, HUESMAN, JONES & MILES, LLC, Hunt Valley,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Starsha     Sewell    appeals      the   district    court’s   order

denying her Fed. R. Civ. P. 60(b) motion.               We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.               Sewell v. Dore, No.

8:12-cv-02889-AW     (D.   Md.   Oct.   1,    2013).     We    grant   leave   to

proceed   in   forma    pauperis   and       dispense   with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                       AFFIRMED




                                        2